FILED
                           NOT FOR PUBLICATION
                                                                            MAY 11 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


WAYNE L. PICKERING,                              No.   16-16068

              Plaintiff-Appellant,               D.C. No.
                                                 1:11-cv-00937-LJO-DLB
 v.

A. ENENMOH, Chief Medical Officer; et            MEMORANDUM*
al.,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Lawrence J. O’Neill, Chief Judge, Presiding

                     Argued and Submitted February 13, 2018
                            San Francisco, California

Before: BEA and N.R. SMITH, Circuit Judges, and STATON,** District Judge.

      Wayne L. Pickering appeals the district court’s grant of judgment on the

pleadings on the basis of res judicata. We have jurisdiction under 28 U.S.C.

§ 1291, and we affirm.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Josephine L. Staton, United States District Judge for
the Central District of California, sitting by designation.
      Pickering argues that the general demurrer entered by the state court was not

on the merits, and thus his federal action was not barred by res judicata or, in the

alternative, that an exception to res judicata applies. We review “dismissal on res

judicata grounds de novo.” Hells Canyon Pres. Council v. U.S. Forest Serv., 403
F.3d 683, 686 (9th Cir. 2005).

      Federal courts must “give the same preclusive effect to state court judgments

that those judgments would be given in the courts of the State from which the

judgments emerged.” Kremer v. Chem. Constr. Corp., 456 U.S. 461, 466 (1982);

see also 28 U.S. C. § 1738. Therefore, “California law . . . determine[s] the

preclusive effect of the state court judgment entered.” Maldonado v. Harris, 370
F.3d 945, 951 (9th Cir. 2004). Claim presentation requirements under the

California Government Claims Act (“GCA”) are “elements of the plaintiff’s cause

of action and conditions precedent to the maintenance of the action.” State v.

Superior Court of Kings Cty. (Bodde), 90 P.3d 116, 120 (Cal. 2004) (quoting

Williams v. Horvath, 548 P.2d 1125, 1128 (Cal. 1976)); see also Cal. Gov’t Code

§§ 945.4, 946.6, 950.6. The claim presentation requirement is a “state substantive

limitation couched in procedural language,” Bodde, 90 P.3d at 120 (original

alterations omitted) (quoting Williams, 548 P.2d at 1130), and not a “formal [or]

technical” requirement, McKinney v. County of Santa Clara, 168 Cal. Rptr. 89, 92


                                           2
(Cal. Ct. App. 1980). Indeed, the McKinney Court held that “[w]hether the claim

provisions apply [to another claim] . . . [was] irrelevant at [that] point since, in any

case, the cause of action . . . would be barred by the doctrine of res judicata.” Id. at

93. Accordingly, the state court’s general demurrer for failure to present the claim

bars the instant action under res judicata. Because we conclude failure to present

under the GCA is preclusive, we do not reach Pickering’s arguments regarding the

effect of res judicata on the state court decisions on the statute of limitations or

private right of action.

      Neither the public interest nor the injustice exceptions apply to relieve

Pickering of the res judicata effect of the GCA judgment. The instant case does not

rise to the level necessary to invoke the public interest exception. Arcadia Unified

Sch. Dist. v. State Dep’t of Educ., 825 P.2d 438, 441 (Cal 1992) (in bank). “[T]he

[injustice] doctrine [is] of doubtful validity” in California, Slater v. Blackwood,

543 P.2d 593, 595 (Cal. 1975) (in bank), and even it were valid, this is not one of

the “rare instances” for its application, Greenfield v. Mather, 194 P.2d 1, 8 (Cal.

1948).

      AFFIRMED.




                                            3